DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
Regarding filing of Terminal Disclaimer, Examiner notes there is currently no record of a TD filed in the instant application.
Regarding 103 rejection of claim 1, Applicant argues in substance that combined system of Pang, Rakic, and Bahl fails to disclose recovery plan and inconsistencies between recovery plan and dependency graph.
In response to argument, Examiner respectfully disagree.  Rakic discloses the amendments to claim 1 as follows:
 	validating the recovery plan at least by identifying inconsistencies between the dependency graph and the recovery plan (recovery plan comprising asset dependency is verified/validated against dependency graph to create a pruned asset dependency set by removing assets not damaged and the removed asset may be implicitly recovered by recovering one or mother other assets present in the pruned asset set (column 13 lines 15 – 65), FIGs. 7-9
	updating the recovery plan based at least on an identified inconsistency between the dependency graph and the recovery plan (an updated recovery plan is created by creating a pruned asset dependency set after removing undamaged assets or assets that can be recovered using other assets (column 13 lines 15 – 65), FIGs. 7-9

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9, 16 recite the claim feature “the computer infrastructure” on line 3 which makes the claim indefinite.  It’s unclear if Applicant intended to refer to “compute infrastructure” recited in corresponding claims 8, 15 or not.  Examiner will interpret as best understood.
Claims 10, 17 are rejected for claiming dependency from the above rejected claims 9, 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 1, 2 of US Patent 10,901,859, hereafter Patent’859, in view of Rakic et al (USPN 7,386,752)

	Regarding claim 1 of instant application, claim 1 of Patent’859 discloses 
1.   	A method for developing a recovery plan for machines in a compute infrastructure, the method comprising: (see claim 1 lines 1-2)
	collecting, by one or more processors, statistics on network connections between machines in the compute infrastructure: (see claim 1 lines 3-4)
 	based on the collected statistics, determining dependencies between the machines in the compute infrastructure; (see claim 1 lines 12-13)
	constructing, by the one or more processors. a dependency graph representing the dependencies between the machines in the compute infrastructure, wherein an edge in the dependency graph represents a strength of the dependency between two machines in the compute infrastructure, and (see claim 1 lines 14-19)   
 	based on the dependency graph, by the one or more processors, developing a recovery plan for the machines in the compute infrastructure, the recovery plan including an order of recovery for the machines. (see claim 1 lines 20-22)
 	Patent’859 does not expressly disclose validating the recovery plan at least by identifying inconsistencies between the dependency graph and the recovery plan; updating the recovery plan based at least on an identified inconsistency between the dependency graph and the recovery plan

	Rakic discloses validating the recovery plan at least by identifying inconsistencies between the dependency graph and the recovery plan (recovery plan comprising asset dependency is verified/validated against dependency graph to create a pruned asset dependency set by removing assets not damaged and the removed asset may be implicitly recovered by recovering one or mother other assets present in the pruned asset set (column 13 lines 15 – 65), FIGs. 7-9
	updating the recovery plan based at least on an identified inconsistency between the dependency graph and the recovery plan (an updated recovery plan is created by creating a pruned asset dependency set after removing undamaged assets or assets that can be recovered using other assets (column 13 lines 15 – 65), FIGs. 7-9
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “validating the recovery plan at least by identifying inconsistencies between the dependency graph and the recovery plan; updating the recovery plan based at least on an identified inconsistency between the dependency graph and the recovery plan” as taught by Rakic into Patent’859 system with the motivation to enable recovery of nodes in a system using modified dependency chart and multiple independent recovery paths (Rakic, column 4 lines 4 – 59, column 12 line 65 – column 14, line 18, FIGs. 6-9)

	Regarding claim 5 of instant application, claim 2 of Patent’859 discloses verbatim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 15, 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (USPN 2016/0357424) in view of Rakic et al (USPN 7,386,752) and Bahl et al (USPN 2008/0222287).

	Regarding claim 1, Pang discloses
	machines in a compute infrastructure: (network traffic monitoring system, FIG. 1 #100, comprising [0087-0096], FIG. 6)
	collecting statistics on network connections between machines in the compute infrastructure (sensors, FIG. 1 #104, collect statistics associated with network connections between machines in a network infrastructure [0003, 0020, 0022-0031, 0063], FIGs. 1, 3)
	based on the collected statistics, determining dependencies between the machines in the compute infrastructure (ADM, FIG. 1 #140, determines dependencies between machines based on collected data to generate dependency graph [0034-0044, 0063-0071], FIGs. 1, 3)
	constructing a dependency graph representing the dependencies between the machines in the compute infrastructure (generating a dependency graph based on collected information [0034-0044, 0063-0071], FIGs. 1, 3)
	wherein an edge in the dependency graph presents dependency between two machines in the compute infrastructure (edges/lines between nodes present dependency between the nodes [0034-0044, 0063-0071, 0079], FIGs. 1, 3)
 	Pang does not expressly disclose a method developing a recovering plan for machines in a network, the method comprising; based on the dependencies, developing a recovery plan for the machines in the compute infrastructure, the recovery plan including an order of recovery for the machines; validating the recovery plan at least by identifying inconsistencies between the dependency graph and the recovery plan; updating the recovery plan based at least on an identified inconsistency between the dependency graph and the recovery plan

	Rakic discloses a method developing a recovering plan for machines in a network, the method comprising (system for automatically validating recovery plan for machines in a network (column 3 line 53 – column 4 line 3, FIGs 1-3)
	based on the dependencies, developing a recovery plan for the machines in the compute infrastructure, the recovery plan including an order of recovery for the machines (develop a recovery plan based on asset dependencies available in an existing dependency graph and an order of recovery based on pruned asset set and multiple independent recovery paths (column 4 lines 4 – 59, column 12 line 65 – column 14, line 18, FIGs. 6-9)
	validating the recovery plan at least by identifying inconsistencies between the dependency graph and the recovery plan (recovery plan comprising asset dependency is verified/validated against dependency graph to create a pruned asset dependency set by removing assets not damaged and the removed asset may be implicitly recovered by recovering one or mother other assets present in the pruned asset set (column 13 lines 15 – 65), FIGs. 7-9
	updating the recovery plan based at least on an identified inconsistency between the dependency graph and the recovery plan (an updated recovery plan is created by creating a pruned asset dependency set after removing undamaged assets or assets that can be recovered using other assets (column 13 lines 15 – 65), FIGs. 7-9
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a method developing a recovering plan for machines in a network, the method comprising; based on the dependencies, developing a recovery plan for the machines in the compute infrastructure, the recovery plan including an order of recovery for the machines; validating the recovery plan at least by identifying inconsistencies between the dependency graph and the recovery plan; updating the recovery plan based at least on an identified inconsistency between the dependency graph and the recovery plan” as taught by Rakic into Pang’s system with the motivation to enable recovery of nodes in a system using modified dependency chart and multiple independent recovery paths (Rakic, column 4 lines 4 – 59, column 12 line 65 – column 14, line 18, FIGs. 6-9)
	Combined system of Pang and Rakic does not expressly disclose wherein an edge in the dependency graph represents a strength of the dependency between two machines

	Bahl discloses wherein an edge in the dependency graph represents a strength of the dependency between two machines (an edge in a dependency graph representing a strength of the dependency between two nodes [0048, 0049], FIG. 5
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein an edge in the dependency graph represents a strength of the dependency between two machines” as taught by Bahl into combinded system of Rakic and Pang with the motivation to capture and present different strengths of dependencies in a dependency graph (Bahl, [0048, 0049], FIG. 5)


	Regarding claim 8, Pang discloses
	a system in a compute infrastructure, the system comprising: (network traffic monitoring system, FIG. 1 #100, comprising [0087-0096], FIG. 6)
	processors; and a memory storing instructions that, when executed by at least one processor among the processors, cause the system to perform operations comprising, at least: (processors executing instructions stored in memory to perform [0087-0096], FIG. 6
	collecting statistics on network connections between machines in the compute infrastructure (sensors, FIG. 1 #104, collect statistics associated with network connections between machines in a network infrastructure [0003, 0020, 0022-0031, 0063], FIGs. 1, 3)
	based on the collected statistics, determining dependencies between the machines in the compute infrastructure (ADM, FIG. 1 #140, determines dependencies between machines based on collected data to generate dependency graph [0034-0044, 0063-0071], FIGs. 1, 3)
	constructing a dependency graph representing the dependencies between the machines in the compute infrastructure (generating a dependency graph based on collected information [0034-0044, 0063-0071], FIGs. 1, 3)
	wherein an edge in the dependency graph presents dependency between two machines in the compute infrastructure (edges/lines between nodes present dependency between the nodes [0034-0044, 0063-0071, 0079], FIGs. 1, 3)
 	Pang does not expressly disclose a system for recovering machines in a network, the system comprising; based on the dependencies, developing a recovery plan for the machines in the compute infrastructure, the recovery plan including an order of recovery for the machines; 

	Rakic discloses a system for recovering machines in a network, the system comprising (system for automatically validating recovery plan for machines in a network (column 3 line 53 – column 4 line 3, FIGs 1-3)
	based on the dependencies, developing a recovery plan for the machines in the compute infrastructure, the recovery plan including an order of recovery for the machines (develop a recovery plan based on asset dependencies available in an existing dependency graph and an order of recovery based on pruned asset set and multiple independent recovery paths (column 4 lines 4 – 59, column 12 line 65 – column 14, line 18, FIGs. 6-9)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a system for recovering machines in a network, the system comprising; based on the dependencies, developing a recovery plan for the machines in the compute infrastructure, the recovery plan including an order of recovery for the machines” as taught by Rakic into Pang’s system with the motivation to enable recovery of nodes in a system using modified dependency chart and multiple independent recovery paths (Rakic, column 4 lines 4 – 59, column 12 line 65 – column 14, line 18, FIGs. 6-9)
	Combined system of Pang and Rakic does not expressly disclose wherein an edge in the dependency graph represents a strength of the dependency between two machines

	Bahl discloses wherein an edge in the dependency graph represents a strength of the dependency between two machines (an edge in a dependency graph representing a strength of the dependency between two nodes [0048, 0049], FIG. 5
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein an edge in the dependency graph represents a strength of the dependency between two machines” as taught by Bahl into combinded system of Rakic and Pang with the motivation to capture and present different strengths of dependencies in a dependency graph (Bahl, [0048, 0049], FIG. 5)


	Regarding claim 15, Pang discloses
	a non-transitory machine readable medium including instructions which, when read by a machine, cause the machine to perform operations including, at least: (computer executing instructions stored in memory to perform [0093-0095], FIG. 6
	collecting statistics on network connections between machines in the compute infrastructure (sensors, FIG. 1 #104, collect statistics associated with network connections between machines in a network infrastructure [0003, 0020, 0022-0031, 0063], FIGs. 1, 3)
	based on the collected statistics, determining dependencies between the machines in the compute infrastructure (ADM, FIG. 1 #140, determines dependencies between machines based on collected data to generate dependency graph [0034-0044, 0063-0071], FIGs. 1, 3)
	constructing a dependency graph representing the dependencies between the machines in the compute infrastructure (generating a dependency graph based on collected information [0034-0044, 0063-0071], FIGs. 1, 3)
	wherein an edge in the dependency graph presents dependency between two machines in the compute infrastructure (edges/lines between nodes present dependency between the nodes [0034-0044, 0063-0071, 0079], FIGs. 1, 3)
 	Pang does not expressly disclose a system for recovering machines in a network, the system comprising; based on the dependencies, developing a recovery plan for the machines in the compute infrastructure, the recovery plan including an order of recovery for the machines.

	Rakic discloses a system for recovering machines in a network, the system comprising (system for automatically validating recovery plan for machines in a network (column 3 line 53 – column 4 line 3, FIGs 1-3)
	based on the dependencies, developing a recovery plan for the machines in the compute infrastructure, the recovery plan including an order of recovery for the machines (develop a recovery plan based on asset dependencies available in an existing dependency graph and an order of recovery based on pruned asset set and multiple independent recovery paths (column 4 lines 4 – 59, column 12 line 65 – column 14, line 18, FIGs. 6-9)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a system for recovering machines in a network, the system comprising; based on the dependencies, developing a recovery plan for the machines in the compute infrastructure, the recovery plan including an order of recovery for the machines” as taught by Rakic into Pang’s system with the motivation to enable recovery of nodes in a system using modified dependency chart and multiple independent recovery paths (Rakic, column 4 lines 4 – 59, column 12 line 65 – column 14, line 18, FIGs. 6-9)
	Combined system of Pang and Rakic does not expressly disclose wherein an edge in the dependency graph represents a strength of the dependency between two machines

	Bahl discloses wherein an edge in the dependency graph represents a strength of the dependency between two machines (an edge in a dependency graph representing a strength of the dependency between two nodes [0048, 0049], FIG. 5
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein an edge in the dependency graph represents a strength of the dependency between two machines” as taught by Bahl into combinded system of Rakic and Pang with the motivation to capture and present different strengths of dependencies in a dependency graph (Bahl, [0048, 0049], FIG. 5)

	Regarding claims 2, 9, 16, Pang discloses “wherein collecting statistics on network connections between machines in the compute infrastructure includes: sampling virtual machines in the computer infrastructure at periodic intervals; and accessing a list of established and listening ports to produce raw network flow data ata machine level” collecting a sampling of packet/flow information of machines which include virtual machines at a fixed interval of detected packets [0003, 0022-0027, 0031] 
	network flow/traffic information collected at machine level which includes addressing and port information [0036-0038, 0044]

 	Regarding claims 5, 12, 19, Pang does not expressly disclose “wherein nodes in the dependency graph represent individual machines in the compute infrastructure”
 	Rakic discloses nodes in dependency graph represent individual machines and lines present dependency between machines (column 3 line 34 – column 4 line 19, column 12 line 65 – column 13 line 58, FIGs. 2, 7-9)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein nodes in the dependency graph represent individual machines in the compute infrastructure” as taught by Rakic into Pang’s system with the motivation to enable recovery of nodes in a system using modified dependency chart and multiple independent recovery paths (Rakic, column 4 lines 4 – 59, column 12 line 65 – column 14, line 18, FIGs. 6-9)

Claims 7, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Pang, Rakic, Bahl and in further view of Bahl et al (USPN 2008/0016115), hereafter Bahl’115.

	Regarding claims 7, 14, 21, combined system of Pang, Rakic, Bahl, does not expressly disclose “wherein the edge in the dependency graph represents a confidence level that the edge is an actual dependency between two machines in the compute infrastructure”
	Bahl’115 discloses an edge in a dependency graph representing a confidence level for a dependency between two network elements [0026-0030], FIG. 1
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the edge in the dependency graph represents a confidence level that the edge is an actual dependency between two machines in the compute infrastructure” as taught by Bahl’115 into combined system of Pang, Rakic, Bahl with the motivation to encode level of confidence into edges to provide as much information as possible in a dependency graph.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wylie et al (USPN 8677208)	FIG. 8

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469